Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 12/30/2020

Claims pending	1-22 
Claims currently under consideration	1-22 


Priority
This application has a filing date of 02/05/2018 and is a 371 of PCT/EP2016/001158 filed 07/06/2016.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP15002340, filed 7/6/2015 in Europe.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claim(s) 1-10,13-15,17-21 under 35 U.S.C. 102(a)(1) as being anticipated by Marahiel et al (1997 Chem. Rev. 97:2651-73 – IDS entry 5/21/2018)
Claim 10 under 35 U.S.C. 102(a)(1) as being anticipated by Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018)

Claim 10 under 35 U.S.C. 101

Maintained Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12-15,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) with evidence provided as GenBank accession no. AAZ03552 as deposited by Tooming-Klunderud et al.
As in claims 1,2,3,4,5,6,7,8 9,13,14, and all elements of the kit set forth in claim 17, Tooming-Klunderud et al teach, throughout the document and especially the abstract and p 1386-7 (including figures and legends) non-ribosomal peptide synthetase (NRPSs) assemblies expressed from microcystin gene clusters (e.g. McnC) in related cyanobacteria species comprising two (and as many as 14) EU (exchange units) having adenylation (A) domains followed by thiolation (T, a.k.a. PCP) domains and condensation (C) domains, a N-methylation (MT a.k.a. M) domain and ultimately ending in a thioesterase (TE)/cyclizing (Cy) domains. Evidence provided by GenBank 
	Per claims 12 and 15, Tooming-Klunderud et al further teach a Bacillus subtilis NRPSs as well as polyketide synthetase (PKS) NRPS hybrids in the left column of p 1383.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
The remarks accompanying the present response argue not all elements are taught. 
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
More particularly, the second and third paragraphs at p 7 of the remarks asserts Tooming-Klunderud et al do not teach a WNATE between a C module and an A module nor a method of synthesizing a NRPS with thus.
In this vein, Applicant’s attention is respectfully invited to GenBank accession no. AAZ03552, which shows McnC is a NRPS comprising a WNATE sequence linking the second condensation module (residues 1084-1387) and adenylation module 4 (residues 1560-2047; cf Tooming-Klunderud figures 1 or 2). Said McnC NRPS is occurs naturally in Microcystis cf. wesenbergii NIVA-CYA 172/5, expression thereof necessarily 

	Maintained Claim Rejection(s) - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,12-15,17 and 16,18,22 are rejected under 35 U.S.C. 103 as being unpatentable over of Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) in view of Walsh et al (US PG-Pub 20100048422).
Tooming-Klunderud et al are each relied on as above.
Tooming-Klunderud et al do not expressly teach at least 15 random mutagenized NRPSs for development of antibiotic, antifungal, antineoplatic agents nor immunosuppressants such as set forth in claims 16,18  and 22.
Walsh et al teach throughout the reference and especially the abstract, paragraph 0006 and document claims 1,18,33-35 methods for modifying a NRPS including random mutagenesis to provide at least 15 variants in an effort to develop antibiotic, antifungal, antineoplatic agents or immunosuppressants as recited in claims 16,18 and 22.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a NRPS such as disclosed in 
One of ordinary skill in the art would have had a reasonable expectation of success in applying random mutagenesis of Walsh et al toward the NRPSs in Tooming-Klunderud et al in view of the considerable technological overlap there between each reference, each concerned with preparing secondary metabolites in vivo employing the same kinds of biosynthetic assembly line(s), vis-à-vis Tooming-Klunderud et a figure 1 and Walsh et al figures 3-7 as well as the document claims.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejection(s) beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the examiner respectfully submits that those issues were adequately addressed in the above section(s), which is/are incorporated in their entireties herein by reference.

New Claim Rejection(s) - 35 USC § 103
s 1-9,12-15,17 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over of Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) in view of Yamanaka et al (2014 PNAS 111:1957-62).
Tooming-Klunderud et al are each relied on as above.
Tooming-Klunderud et al do not expressly teach Yeast based TAR-cloning of  claim 10.
As in claim 10, Yamanaka et al teach throughout the reference and especially the abstract, transformation-associated recombination (TAR) cloning in yeast (Saccharomyces cerevisiae) applied toward expressing silent biosynthetic pathways.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce the NPRSs of Tooming-Klunderud et al with the TAR-cloning strategy advocated by Yamanaka et al.
One of ordinary skill in the art would have been motivated to produce the NPRSs of Tooming-Klunderud et al with the TAR-cloning strategy advocated by Yamanaka et al for the benefit of heterologous expression in a well understood host with efficient expression by refactoring (e.g. optimizing promoters, transcriptional regulation, ribosome-binding sites, and even codon use), advantageous according to Yamakana et al in the conclusion.
One of ordinary skill in the art would have had a reasonable expectation of success in applying TAR-cloning of Yamanaka et al toward expressing NRPSs in Tooming-Klunderud et al in yeast in view of the excellent results therewith an orphan NRPS disclosed by Yamanaka figure 4.


Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9,12-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability being a natural product without significantly more. The claim(s) recite(s) a method of generating NRPSs which are assembled (expressed) and genetically encoded naturally in various bacteria and fungi as evidenced by Tooming-Klunderud et al (2007 Microbiology 153:1382-93 – IDS entry 5/21/2018) or Marahiel et al (1997 Chem. Rev. 97:2651-73 – IDS entry 5/21/2018) in section VII at least as well as detailed in the 35 USC 102 rejection above. This judicial exception is not integrated into a practical application because natural expression of the synthetases nor the natural genes thereof differ in any way or are prepared in any way differently from those presently claimed; the present claims include any more elements whatsoever beyond that which occurs in nature.
***
Please note that the above rejection has been modified from the original version to more clearly address applicants’ newly amended and/or added claims and/or arguments.

Response to Arguments

Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
	First in contrast with Applicant’s argument, the subject matter of claims 17-21 are not drawn to a method, rather a product of naturally occurring NPRS genes or protein expressed therefrom. Second, as mentioned in the 35 USC 102 section above, expression of the McnC NRPS occurs naturally in the organism Microcystis cf. wesenbergii NIVA-CYA 172/5 and said McnC NRPS comprises a WNATE sequence linking its second condensation to adenylation module 4 (see above and/or cf Tooming-Klunderud figure 1 or 2 with additional detail provided in GenBank accession no. AAZ03552)
	
New Objection
Claim 1 is objected to because of the following informalities:  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences (e.g. Trp-Asn-Ala-Thr-Glu a.k.a. WNATE of claim 1) set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639
1APR2021